Case: 2:18-cv-01378-ALM-KAJ Doc #: 64 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 343




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MICHELLE FOX,                                    :
                                                 :
              Plaintiff,                         : Case No. 2:18-cv-01378-ALM-KAJ
                                                 :
       v.                                        : CHIEF JUDGE ALGENON L. MARBLEY
                                                 :
NATIONAL HME, INC., et al.,                      : Magistrate Judge Jolson
                                                 :
              Defendants.                        :
                                                 :


                                   OPINION AND ORDER

       This matter is before the Court on Magistrate Judge Jolson’s Report and Recommendation.

(ECF No. 63). Magistrate Judge Jolson granted in part and denied in part the Defendants’ Motion

to Dismiss (ECF No. 49), recommending that the matter be dismissed under Rules 37 and 41 as a

sanction for repeated failures to cooperate with discovery but declining to award fees and costs to

the Defendants. (ECF No. 63).

       The Report and Recommendation was filed on March 17, 2021 and advised parties that

they had fourteen days to raise any objections to the Report and Recommendation. The Report and

Recommendation also notified the parties that a failure to object within the applicable time period

would result in a waiver of the right to have the district judge review the Report and

Recommendation de novo.

       This Court has reviewed the Report and Recommendation. No objections have been filed

and the time period for filing such objections has expired. Accordingly, this Court ADOPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 63) as this Court’s findings of fact and
Case: 2:18-cv-01378-ALM-KAJ Doc #: 64 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 344




law. This Court GRANTS IN PART and DENIES IN PART the Defendants’ Motion to Dismiss

(ECF No. 49) and DISMISSES this case for want of prosecution.

      IT IS SO ORDERED.


                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 10, 2021
